              Case 1:20-cv-02974-PGG Document 38 Filed 06/19/20 Page 1 of 1
                                                                                WENDY R. STEIN
                                                                                Director

                                                                                Gibbons P.C.
                                                                                One Pennsylvania Plaza, 37th Floor
                                                                                New York, New York 10119-3701
                                                                                Direct: (212) 613-2043 Fax: (212) 554-9645
                                                                                wstein@gibbonslaw.com




June 19, 2020

VIA ECF

The Honorable Paul G. Gardephe, U.S.D.J.
United States District Court for the Southern District of New York
40 Foley Square, Room 2204
New York, NY 10007

                      Re:        Precision Medicine Group LLC et al. v. Blue Matter LLC et al.,
                                 Civ. No. 1:20-cv-02974(PGG)

Dear Judge Gardephe,

       We represent Defendants Naina Ahmad, Jose Jauregui and Mridul Malhotra (the
“Individual Defendants”) in this matter. We write in response to the letter filed by Plaintiffs
yesterday regarding their proposed amendment of the complaint and submission of a joint
discovery plan. (D.I. 36)

       The Individual Defendants respectfully submit that if Plaintiffs intend to amend their
complaint to add or alter factual allegations and/or parties, and Individual Defendants do not
oppose any such amendment, that it is more efficient to discuss any case management plan and
discovery after the Amended Complaint is filed.

       Further, because all of the Individual Defendants have been on garden leave for months,
and have not done any work for Defendant Blue Matter during that time, there is no urgency to
commence discovery in this matter in the interim. We will be prepared to discuss the above with
the Court at the conference scheduled for June 25, 2020.


Respectfully Submitted,




Newark New York Trenton Philadelphia Wilmington                                    gibbonslaw.com
